Citation Nr: 0740596	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  07-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected degenerative joint disease (DJD) of 
the lumbar spine (previously rated as mechanical low back 
pain with traumatic arthritis of the thoracic and lumbar 
spine), effective on June 17, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1946 to 
August 1949 and October 1949 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that assigned an increased rating of 40 percent for the 
service-connected low back disability, effective on June 17, 
2005.  

In his Substantive Appeal, the veteran asserted that he had a 
right hip condition due to an injury in service.  In a May 
2007 rating decision, the RO granted service connection and 
assigned a noncompensable rating for peripheral neuropathy of 
both lower extremities, effective on June 2005 and deferred 
action on the issue of service connection for right hip 
degenerative joint disease.  As neither matter has been 
developed for appellate review, they are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

The service-connected DJD of the low back is not shown to be 
manifested by unfavorable ankylosis of the thoracolumbar 
spine.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected DJD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5237.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the November 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2002 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2002 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the December 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in June 2007.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  The 
veteran's most recent VA examination was in April 2007.  
Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that his service-connected DJD of the low 
back has increased in severity beyond his current 40 percent 
rating.  

The veteran currently is   rated under Diagnostic Code 5237.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective on September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, Diagnostic 
Code 5237 will apply.  Under Diagnostic Code 5237: 

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  

Note (2) provides that for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 140 degrees.  

Note (3) provides that in exceptional cases, an examiner may 
state that, because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran was treated extensively by VA from January 2004 
through December 2006 for unrelated conditions.  

When examined for VA on a fee basis in August 2005, the 
veteran complained of having constant pain in the right iliac 
crest and paraspinal area.  His range of motion was noted to 
be very limited.  He had 20 degree flexion kyphosis and could 
flex to 40 degrees.  

The veteran's most recent VA fee-basis examination was in 
April 2007.  There was no radiation of pain on movement or 
muscle spasms.  He did not have palpable tenderness.  The 
examiner stated that there was no ankylosis or deformity.  

The veteran's range of motion for flexion was to 90 degrees, 
extension was to 30 degrees, right lateral flexion was to 30 
degrees, left lateral flexion was to 30 degrees, right 
rotation was to 30 degrees, and left rotation was to 30 
degrees.  The examiner also noted that, after repetitive 
motion, the veteran did not have further limitation due to 
pain, fatigue, weakness, lack of endurance or incoordination.  

The examination of the spine revealed a normal head position, 
symmetry in appearance and motion and normal curvatures 
without sign of scoliosis, abnormal lordosis or kyphosis.  
There was also no evidence of intervetebral disc syndrome or 
specific spinal nerve root involvement.  

After careful review of the record, the Board finds that the 
service-connected DJD of the lumbar spine is not shown to 
warrant a rating higher than the current 40 percent.  At no 
time has the veteran been shown to have unfavorable ankylosis 
of the thoracoulmbar spine.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

Neither the veteran's VA examination nor his VA treatment 
reports note any additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance.  

The Board accordingly finds that the 40 percent rating 
adequately compensates the veteran for his symptoms, 
including limitation of motion, pain and weakness.  There is 
no medical evidence showing that the service-connected 
disability involves intervertebral disc syndrome or related 
episodes of incapacity.  

Based on this record, the Board finds the claim for a rating 
higher than 40 percent for the service-connected DJD of the 
low back must be denied.  



ORDER

An increased rating in excess of 40 percent for the service-
connected DJD of the low back must be denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


